Title: From James Madison to Edmund Pendleton, [24] October 1780
From: Madison, James
To: Pendleton, Edmund


Dear SirPhilada. Octr. [24,] 1780
Your favor of the 8th. which ought to have been here on Monday week did not arrive till thursday; that of the 17th. came yesterday according to expectation. I know not how to account for your disappointment on the last post day having not omitted to write once since the institution of our correspondence.
Although the stroke of good fortune you mention does not appear to have been truly represented, it was only mistaken for one of equal importance which I doubt not is fully known to you by this time. Our joy on this event has been somewhat abated by intelligence of an opposite complexion from the State of N. York. Two parties from Canada composed of regulars tories Canadians and Savages and amounting to about 1000 each have entered their frontiers, the one by the way of lake George, the other by the way of the Oneida lake. They have already done some mischief, and as they are pursuing their incendiary plan, will involve the inhabitants in very great distress, (it being now the eve of winter) unless a speedy check can be given to their progress. It is supposed that this expedition was intended to take advantage of the consternation in that state expected to result from the success of Arnolds treason.
We had information some days ago from Genl Washington that a fleet with about 2000 troops on Board had fallen down towards the Hook, which it was supposed was destined either for Virginia or N. Carolina. As nothing further has come from the General it is to be inferred that they have not yet sailed. It is said the Cork fleet consisting of upwards of 100 Sail has at last safely arrived. The capture of the British fleet from Jamaica rests on the same evidence as mentioned in my last. I am Dr Sr Affec yr. obt. Servt.
[J. Madison Junr.]
PS. The President has just communicated a letter from Mr. Harrison at Cadiz confirming the capture of the B. fleet. Some of the Priz[es were] in that bay when he wrote. The number taken was unknown. the fleet amounted to 60 or 70 Sail, having on board Military Stores provisions dry goods & 1000 Highland troops for the East Indies. You will have the particulars by the next post. 5 or 6 Ships also attempting to get into Gibralter with provisions have been taken by the Spanish Squadron stationed off that place. 30 Sail of French Merchantmen had arrived safe from St Domingo. The post is this moment starting adieu.
